--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS  NOTE NOR
THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE  HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT
OF  1933,  AS  AMENDED,  OR  APPLICABLE  STATE  SECURITIES  LAWS. THE
SECURITIES  MAY  NOT  BE  OFFERED  FOR  SALE,  SOLD,  TRANSFERRED  OR
ASSIGNED   (I)   IN   THE   ABSENCE   OF   (A)   AN   EFFECTIVE   REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED,  OR  (B)  AN  OPINION  OF  COUNSEL  (WHICH  COUNSEL  SHALL  BE SELECTED
BY THE HOLDER), IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION  IS  NOT  REQUIRED  UNDER  SAID  ACT  OR  (II)  UNLESS  SOLD
PURSUANTTORULE144ORRULE144AUNDERSAIDACT. NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE  MARGIN ACCOUNT OR
OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.
 






 
Principal Amount: $105,000

 
Date: October 14, 2014

 
CONVERTIBLE PROMISSORY NOTE
 
Liberty Star Uranium and Metals Corp., (hereinafter called the “Company” or
“LBSR”), hereby promises to pay to the order of WHC Capital, LLC, a Delaware
Limited Liability Company, or its registered assigns (the “Holder”) the sum of
$105,000 together with any interest as set forth herein, on October 14, 2015
(the “Maturity Date”), and to pay interest on the unpaid principal balance
hereof at the rate of Ten percent (10%) (the “Interest Rate”) per  annum from
the date hereof (the “Issue Date”) until the same
becomes  due  and  payable,  whether  at  maturity  or  upon  acceleration  or  by  prepayment  or
otherwise.  There exists a Five thousand dollar ($5,000) Original Issuance
Discount ("OID") on this Note.
 
This Note may not be prepaid in whole or in part except as otherwise explicitly
set forth herein. Any amount of principal or interest on this Note which is not
paid when due shall bear interest at the rate of twenty two percent (22%) per
annum from the due date thereof until the same is paid (“Default
Interest”).  Interest shall commence accruing on the date that the Note is fully
funded, and shall be computed on the basis of a 365-day year and the actual
number of days elapsed.  All payments due hereunder (to the extent not converted
into common stock) shall be made in lawful money of the United States of
America.
 
 

--------------------------------------------------------------------------------

 
All payments shall be made at such address as the Holder shall hereafter give to
the Company by written notice made in accordance with the provisions of this
Note.  Whenever any amount expressed to be due by the terms of this Note is due
on any day which is not a business day, the same shall instead be due on the
next succeeding day which is a business day and, in the case of any interest
payment date which is not the date on which this Note is paid in full, the
extension of the due date thereof shall not be taken into account for purposes
of determining the amount of interest due on such date.  As used in this Note,
the term “business day” shall mean any day other than a Saturday, Sunday or a
day on which commercial banks in the city of New York, New York are authorized
or required by law or executive order to remain closed. Each capitalized term
used herein, and not otherwise defined, shall have the meaning ascribed thereto
in the supporting documents of same date (attached hereto).
 
This Note is free from all taxes, liens, claims and encumbrances with respect to
the issue thereof and shall not be subject to preemptive rights or other similar
rights of shareholders of the Company and will not impose personal liability
upon the holder thereof.
 
The following terms shall apply to this Note:
 
ARTICLE I. CONVERSION RIGHTS
 
1.1           Conversion Right.  The Holder shall have the right and at any time
during the period beginning One Hundred and Eighty (180) Calendar days from the
execution of this Note to convert all or any part of the outstanding and unpaid
principal amount of this Note into fully paid and non- assessable shares of
Common Stock, as such Common Stock exists on the Issue Date, or any shares of
capital stock or other securities of the Company into which such Common Stock
shall hereafter be changed or reclassified at the conversion price (the
“Conversion  Price”) determined as provided herein (a “Conversion”); provided,
however, that in no event shall the Holder be entitled to convert any portion of
this Note in excess of that portion of this Note upon conversion of which the
sum of (1) the number of shares of Common Stock beneficially owned by the Holder
and its affiliates (other than shares of Common Stock which may be deemed
beneficially owned through the ownership of the unconverted portion of the Notes
or the unexercised or unconverted portion of any other security of the Company
subject to a limitation on conversion or exercise analogous to the limitations
contained herein) and (2) the number of shares of Common Stock issuable upon the
conversion of the portion of this Note with respect to which the determination
of this proviso is being made, would result in beneficial ownership by the
Holder and its affiliates  of more than 4.99% of the outstanding shares of
Common Stock.  For purposes of the proviso to the immediately preceding
sentence, beneficial ownership shall be determined in accordance with Section
13(d) of  the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
and Regulations 13D-G thereunder, except as otherwise provided in clause (1) of
such proviso, provided, further, however, that the limitations on conversion may
be waived by the Holder upon, at the election of the Holder, not less than 61
days’ prior notice to the Company, and the provisions of the conversion
limitation shall continue to apply until such 61st day (or such later date, as
determined by the Holder, as may be specified in such notice of waiver).  The
number of shares of Common Stock to be issued upon each conversion of this Note
shall be determined by dividing the Conversion Amount (as defined below) by the
applicable Conversion Price then in effect on the date specified in the
notice  of conversion, (the “Notice of Conversion”), delivered to the Company by
the Holder in accordance with the Sections below; provided that the Notice of
Conversion is submitted by  facsimile or e-mail (or by other means resulting in,
or reasonably expected to result in, notice) to the Company before 6:00 p.m.,
New York, New York time on such conversion date (the “Conversion Date”).
 
The term “Conversion Amount” means, with respect to any conversion of this Note,
the sum of (1) the principal amount of this Note to be converted in such
conversion plus (2) at the Company’s option, accrued and unpaid interest, if
any, on such principal amount at the interest rates provided in this Note to the
Conversion Date, plus (3) at the Company’s  option, Default Interest, if any, on
the amounts referred to in the immediately preceding clauses (1) and/or (2) plus
(4) at the Holder’s option, any amounts owed to the Holder.
 
 
1.2           Conversion Price.
 
(a)           Calculation of Conversion Price.      Holder, at its discretion,
shall have the right to convert this Note in its entirety or in part(s) into
common stock of the Company valued at a Forty Percent (40%) discount off the
volume-weighted average price ("VWAP") for the Company’s common stock during the
Five (5) trading days immediately preceding a conversion date, as reported by
Nasdaq or, if not reported by Nasdaq,  by the OTC Markets.  


(b)           Conversion Price During Major Announcements.  Notwithstanding
anything contained in the preceding section to the contrary, in the event the
Company (i) makes a public announcement that it intends to consolidate or merge
with any other corporation (other than a merger in which the Company is the
surviving or continuing corporation and its capital stock is unchanged) or sell
or transfer all or substantially all of  the assets of the Company or (ii) any
person, group or entity (including the Company) publicly announces a tender
offer to purchase 50% or more of the Company’s Common Stock (or any other
takeover scheme) (the date of the announcement referred to in clause (i) or (ii)
is hereinafter referred to as the “Announcement Date”), then the Conversion
Price shall, effective upon the Announcement Date and continuing through the
Adjusted Conversion Price  Termination Date (as defined below), be equal to the
lower of (x) the Conversion Price which would have been applicable for a
Conversion occurring on the Announcement Date and (y) the Conversion Price that
would otherwise be in effect. From and after the Adjusted  Conversion Price
Termination Date, the Conversion Price shall be determined as set forth in this
Section.  For purposes hereof, “Adjusted Conversion Price Termination Date”
shall mean, with respect to any proposed transaction or tender offer (or
takeover scheme) for which a public announcement as contemplated by this Section
has been made, the date which is 10 trading days after the Announcement Date.
 
 
2

--------------------------------------------------------------------------------

 
 
1.3           Authorized Shares.   The Company covenants that during the period
the conversion  right exists the Company will reserve from its authorized and
unissued Common Stock a sufficient number of shares, free from preemptive
rights, to provide for the issuance of Common Stock upon the full conversion of
this Note. The Company is required at all times to have authorized and reserved
three times the number of shares that is actually issuable upon full conversion
of the Note (based on the Conversion Price of the Notes in effect on the date of
execution of  this Note)(the “Reserved Amount”).  The Reserved Amount shall be
increased from time to time in accordance with the Company’s obligations.


The Company represents that upon issuance, such shares will be duly and validly
issued, fully paid and non-assessable.  In addition, if the Company shall issue
any securities or make any change to its capital structure which would change
the number of
shares  of  Common  Stock  into  which  the  Notes  shall  be  convertible  at  the  then  current
Conversion Price, the Company shall at the same time make proper provision so
that thereafter there shall be a sufficient number of shares of Common Stock
authorized and reserved, free from preemptive rights, for conversion of the
outstanding Notes.


The Company (i) acknowledges that
it has irrevocably instructed its transfer agent to issue certificates for the
Common Stock issuable upon conversion of this Note, and (ii) agrees that its
issuance of this Note shall constitute full authority to its officers and agents
who are charged with the duty of executing stock certificates to execute and
issue the necessary certificates for shares of Common Stock in accordance with
the terms and conditions of this Note.
 
If, at any time the Company does not maintain the Reserved Amount it will be
considered an Event of Default as defined in this Note.
 
1.4           Method of Conversion.
 
(a)           Mechanics of Conversion.  This Note may be converted by the Holder
in whole or in part at any time after One Hundred and Eighty calendar days from
the Issue Date, by  (A)
submitting  to  the  Company  a  Notice  of  Conversion  (by  facsimile,  e-mail  or  other
reasonable means of communication dispatched on the Conversion Date prior to
6:00 p.m., New York, New York time).
 
(b)           Surrender of Note Upon Conversion.  Notwithstanding anything to
the contrary set forth herein, upon conversion of this Note in accordance with
the terms hereof, the Holder shall not be  required to physically surrender this
Note to the Company unless the entire unpaid principal amount of this Note is so
converted.  The Holder and the Company shall maintain records showing the
principal amount so converted and the dates of such conversions or shall use
such other method, reasonably satisfactory to the Holder and the Company, so as
not to require physical surrender of this Note upon each such conversion.  In
the event of any dispute or discrepancy, such records of the Company shall,
prima facie, be controlling and determinative in the absence of manifest error.
 
(c)           Payment of Taxes.  The Company shall not be required to pay any
tax which may be payable in respect of any transfer involved in the issue and
delivery of shares of Common Stock or other securities or property on conversion
of this Note in a name other than that of the Holder (or in street name), and
the Company shall not be required to issue or deliver any such shares or other
securities or property unless and until the person or persons (other than the
Holder or the custodian in whose street name such shares are to be held for  the
Holder’s account) requesting the issuance thereof shall have paid to the Company
the amount of any such tax or shall have established to the satisfaction of the
Company that such tax has been paid.
 
 
3

--------------------------------------------------------------------------------

 

(d)           Delivery of Common Stock Upon Conversion.   Upon receipt by the
Company from the Holder of a facsimile transmission or e-mail (or other
reasonable means
of  communication)  of  a  Notice  of  Conversion  meeting  the  requirements  for  conversion  as
provided in this Section, the Company shall  issue and deliver or cause to be
issued and delivered to or upon the order of the Holder certificates for the
Common Stock issuable upon such conversion within three (3) business days after
such receipt (the “Deadline”) (and, solely in the case of conversion of the
entire unpaid principal amount hereof, surrender of this Note) in accordance
with the terms hereof and the Purchase Agreement.


           Within Five (5) business days of having received certificate(s) for
common stock pursuant to a Notice of Conversion, Holder may elect to rescind the
Notice of Conversion and return the shares, at Holder's expense, to the
Company's Transfer Agent. In the event of such rescission, the principal amount
outstanding under this Note shall be adjusted to include the Conversion Amount
which was deducted from the Note as part of the rescinded Notice of Conversion.
 
(e)           Obligation of Company to Deliver Common Stock.  Upon receipt by
the  Company of a Notice of Conversion, the Holder shall be deemed to be the
holder of record of the Common Stock issuable upon such conversion, the
outstanding principal amount and the amount of accrued and unpaid  interest on
this Note shall be reduced to reflect such conversion, and, unless the Company
defaults on its obligations under this Article I, all rights with respect to the
portion of this Note being so converted shall forthwith terminate except the
right to receive the Common Stock or other securities, cash or other assets, as
herein provided, on such conversion.  If the Holder shall have given a Notice of
Conversion as provided herein,
the  Company’s  obligation  to  issue  and  deliver  the  certificates  for
Common  Stock  shall  be absolute and unconditional, irrespective of the absence
of any action by the Holder to enforce the same, any waiver or consent with
respect to any provision thereof, the recovery of any judgment against any
person or any action to enforce the same, any failure or delay in the
enforcement of any
other  obligation  of  the  Company  to  the  holder  of  record,  or  any  setoff,  counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by
the  Holder of any obligation to the Company, and irrespective of any other
circumstance which might otherwise limit such obligation of the Company to the
Holder in connection with such conversion.  The Conversion Date specified in the
Notice of Conversion shall be the Conversion Date so long as the Notice of
Conversion is received by the Company before 6:00 p.m., New York, New York time,
on such date.
 
(f)           Delivery of Common Stock by Electronic Transfer.  In lieu of
delivering  physical  certificates  representing  the  Common  Stock  issuable  upon  conversion,
provided  the   Company  is  participating  in  the  Depository  Trust  Company  (“DTC”)  Fast
Automated  Securities  Transfer   (“FAST”)  program,  upon  request  of  the  Holder  and  its
compliance with the provisions contained in Section 1.1 and in this Section 1.4,
the Company shall use its best efforts to cause its transfer agent to
electronically transmit the Common Stock issuable upon conversion to the Holder
by crediting the account of Holder’s Broker with DTC through its Deposit
Withdrawal Agent Commission (“DWAC”) system.
 
 
 
4

--------------------------------------------------------------------------------

 
 
(g)           Failure to Deliver Common Stock Prior to Deadline.  Without in any
way limiting the Holder’s right to pursue other remedies, including actual
damages and/or equitable relief, the parties agree that if delivery of the
Common Stock issuable upon conversion of this Note is not delivered by
the  Deadline the Company shall pay to the Holder $2,000 per week in cash, for
each week beyond  the Deadline that the Company fails to deliver such Common
Stock.  Such cash amount shall be paid to Holder by the fifth day of the month
following the month in which it has accrued or, at the option of the Holder (by
written notice to the Company by the first day of the month following the month
in which it has accrued), shall be added to the principal amount of this Note,
in which event interest shall accrue thereon in accordance with the terms of
this Note and such additional principal amount
shall  be  convertible  into  Common  Stock  in  accordance  with  the  terms  of  this  Note.
The Company agrees that the right to convert is a valuable right to the
Holder.  The damages resulting from a failure, attempt to frustrate,
interference with such conversion right are difficult if not
impossible  to  qualify.Accordingly  the  parties  acknowledge  that  the  liquidated  damages
provision contained in this Section are justified.  Any delay or failure of
performance by the Company hereunder shall be excused if and to the extent
caused by Force Majeure. For purposes of this agreement,  Force Majeure shall
mean a cause or event that is not reasonably foreseeable and/or caused by the
Company, including acts of God, fires, floods, explosions, riots wars,
hurricanes, etc.
 
1.5          Concerning  the Shares.
The  shares  of  Common  Stock  issuable  upon conversion of this Note may not
be sold or transferred unless  (i) such shares are sold pursuant to an effective
registration statement under the Act or (ii) the Company or its transfer agent
shall have been furnished with an opinion of  counsel (which opinion shall be in
form, substance and scope customary for opinions of counsel in comparable
transactions) to the effect that the shares
to  be  sold  or  transferred  may  be  sold  or  transferred  pursuant  to  an  exemption  from  such
registration or (iii) such shares are sold or transferred pursuant to Rule 144
under the Act (or a successor rule) (“Rule 144”) or (iv) such shares are
transferred to an “affiliate” (as defined in Rule 144) of the Company who agrees
to sell or otherwise transfer the shares only in accordance with this Section
1.5 and who is an Accredited Investor. Except as otherwise provided herein (and
subject to the removal provisions set forth below), until such time as the
shares of Common Stock issuable upon conversion of this Note have been
registered under the Act or otherwise may be sold pursuant to Rule 144 without
any restriction as to the number of securities as of a particular date that can
then be immediately sold, each certificate for shares of Common Stock issuable
upon conversion of this Note that has not been so included in an effective
registration statement or that has not been sold pursuant to an effective
registration statement or an exemption that permits removal of the legend, shall
bear a legend substantially in the following form, as appropriate:
 
 
5

--------------------------------------------------------------------------------

 
“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THEHOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”
 
The legend set forth above shall be removed and the Company shall issue to the
Holder a new certificate therefore free of any transfer legend if (i) the
Company or its transfer agent shall have received an  opinion of qualified legal
counsel, in form, substance and scope customary for opinions of counsel in
comparable transactions, to the effect that a public sale or transfer of such
Common Stock may be made without registration under the Act, which opinion shall
be accepted by the Company so that the sale or transfer is effected or (ii) in
the case of the Common Stock issuable upon conversion of this Note, such
security is registered for sale by the Holder under an effective registration
statement filed under the Act or otherwise may be sold pursuant to Rule 144
without any restriction as to the number of securities as of a particular date
that can then be immediately sold.In  the event  that  the Company
does  not  accept  the opinion  of qualified legal counsel whose name was
pre-approved by the Company provided by the Buyer with respect to the transfer
of Securities pursuant to an exemption from registration, such as Rule 144 or
Regulation S, at the Deadline, it will be considered an Event of Default
pursuant to this note.
 
1.6           Effect of Certain Events.
 
(a)           Effect of Merger, Consolidation, Etc.  At the option of the
Holder, the sale, conveyance or disposition of all or substantially all of the
assets of the Company, the effectuation by the Company of a transaction or
series of related transactions in which more than50% of the voting power of the
Company is disposed of, or the consolidation, merger or other
business  combination of the Company with or into any other Person (as defined
below) or Persons when the Company  is not the survivor shall either:  (i) be
deemed to be an Event of Default (as defined in Article III) pursuant to which
the Company shall be required to pay to the Holder upon the consummation of and
as a condition to such transaction an amount equal to the Default Amount (as
defined in Article III) or (ii) be treated pursuant to Section 1.6(b) hereof.
“Person”  shall  mean  any  individual,  corporation,  limited  liability  company,   partnership,
association, trust or other entity or organization.
 
 
6

--------------------------------------------------------------------------------

 
(b)                    Adjustment Due to Merger, Consolidation, Etc. If, at any
time when this Note is issued and outstanding and prior to conversion of all of
the Notes, there shall be any merger, consolidation, exchange of shares,
recapitalization, reorganization, or other similar event, as a result of which
shares of Common Stock of the Company shall be changed into the same or a
different number of shares of another class or classes of stock or securities of
the Company or another entity, or in case of any sale or conveyance of all or
substantially all of the assets of the Company other than in connection with a
plan of complete liquidation of the Company, then the Holder of this Note shall
thereafter have the right to receive upon conversion of this Note, upon the
basis and upon the terms and conditions specified herein and in lieu of the
shares of Common Stock immediately theretofore issuable upon conversion, such
stock, securities or assets which the Holder would have been entitled to receive
in such transaction had this Note been converted in full  immediately prior to
such transaction (without regard to any limitations on conversion set forth
herein), and in any such case appropriate provisions shall be made with respect
to the rights and interests of the Holder of this  Note to the end that the
provisions hereof (including, without limitation, provisions for adjustment of
the  Conversion Price and of the number of shares issuable upon conversion of
the Note) shall thereafter be applicable, as nearly as may be practicable in
relation to any securities or assets thereafter deliverable upon the conversion
hereof.  The Company shall not affect any transaction described in this Section
1.6(b) unless (a) it  first gives, to the extent practicable, thirty (30) days
prior written notice (but in any event at least fifteen (15) days prior written
notice) of the record date
of  the  special  meeting  of  shareholders  to  approve,  or  if  there  is  no  such  record  date,  the
consummation of, such merger, consolidation, exchange of shares,
recapitalization, reorganization or other similar event or sale of assets
(during  which time the Holder shall be entitled to convert this Note) and (b)
the resulting successor or acquiring  entity  (if not the Company) assumes by
written instrument the obligations of this Section 1.6(b). The above provisions
shall similarly apply to successive consolidations, mergers, sales, transfers or
share exchanges.
 
(c)           Adjustment Due to Distribution.  If the Company shall declare or
make any distribution of its assets (or rights to acquire its assets) to holders
of Common Stock as a dividend, stock repurchase, by way of return of capital or
otherwise (including any dividend or distribution to the Company’s shareholders
in  cash or shares (or rights to acquire shares) of capital stock of a
subsidiary (i.e., a spin-off)) (a “Distribution”),  then the Holder of this Note
shall be entitled, upon any conversion of this Note after the date of record
for  determining shareholders entitled to such Distribution, to receive the
amount of such assets which would have been  payable to the Holder with respect
to the shares of Common Stock issuable upon such conversion had such Holder been
the holder of such shares of Common Stock on the record date for the
determination of shareholders entitled to such Distribution.
 
(d)           Adjustment Due to Dilutive Issuance.   Intentionally omitted.
 
 
 
7

--------------------------------------------------------------------------------

 
(e)           Purchase Rights.   If, at any time when any Notes are issued and
outstanding, the Company issues any convertible securities or rights to purchase
stock, warrants, securities or other property (the “Purchase Rights”) pro rata
to all the record holders of any class of Common  Stock, then the Holder of this
Note will be entitled to acquire, upon the terms applicable to such Purchase
Rights, the aggregate Purchase Rights which such Holder could have acquired if
such Holder had held the number of shares of Common Stock acquirable upon
complete conversion of this Note () immediately before the date on which a
record is taken for the grant, issuance or sale of such Purchase Rights or, if
no such record is taken, the date as of which the record holders of Common Stock
are to be determined for the grant, issue or sale of such Purchase Rights.
 
(f)           Notice of Adjustments.  Upon the occurrence of each adjustment or
readjustment of the Conversion Price as a result of the events described in this
Section 1.6, the Company, at its expense, shall promptly compute such adjustment
or readjustment and prepare and furnish to the Holder of acertificate setting
forth such adjustment or readjustment and showing in detail the facts upon which
such adjustment or readjustment is based.  The Company shall, upon the written
request at any time of the Holder, furnish to such Holder a like certificate
setting forth (i) such adjustment or readjustment, (ii) the Conversion Price at
the time in effect and (iii) the number of shares of Common Stock and the
amount, if any, of other securities or property which at the time would be
received upon conversion of the Note.
 
1.7           Trading Market Limitations.  Unless permitted by the applicable
rules and regulations of  the principal securities market on which the Common
Stock is then listed or traded, in no event shall the  ompany issue upon
conversion of or otherwise pursuant to this Note and the other Notes issued
pursuant to the Purchase Agreement more than the maximum number of shares of
Common Stock that the Company can issue pursuant to any rule of the principal
United States securities market on which the Common Stock is then traded (the
“Maximum Share Amount”), subject to equitable adjustment from time to time for
stock splits, stock dividends, combinations, capital reorganizations and similar
events relating to the Common Stock occurring after the date hereof.  Once the
Maximum Share Amount has been issued, if the Company fails to eliminate any
prohibitions under applicable law or the rules or regulations of any stock
exchange, interdealer quotation system or other self-regulatory organization
with jurisdiction over the Company or any of its securities on the Company’s
ability to issue shares of Common Stock in excess of the Maximum Share Amount,
in lieu of any further right to convert this Note, this will be considered an
Event of Default under Section 3.3 of the Note.
 
1.8           Status as Shareholder.  Upon submission of a Notice of Conversion
by a Holder, (i) the shares covered thereby (other than the shares, if any,
which cannot be issued because their issuance would exceed such Holder’s
allocated portion of the Reserved Amount or Maximum Share Amount) shall be
deemed converted into shares of Common Stock and (ii) the Holder’s rights as a
Holder of such converted portion of this Note shall cease and terminate,
excepting only the right to receive certificates for such shares of Common Stock
and to any remedies provided herein or otherwise available at law or in equity
to such Holder because of a failure by the Company to comply with the terms of
this Note.  Notwithstanding the foregoing, if a Holder has not received
certificates for all shares of Common Stock prior to the tenth (10th) business
day after the expiration of the Deadline with respect to a conversion of any
portion of this Note for any reason, then (unless the Holder otherwise elects to
retain its status as a holder of Common Stock by so notifying the Company) the
Holder shall regain the rights of a Holder of this Note with respect to such
unconverted portions of this Note and the Company shall, as soon as practicable,
return such unconverted Note to the Holder or, if the Note has not been
surrendered, adjust its records to reflect that such portion of this Note has
not been converted.  In all cases, the Holder shall retain all of its rights and
remedies (including, without limitation, (i) the right to receive Conversion
Default Payments pursuant to Section 1.3 to the extent required thereby for such
Conversion Default and any subsequent Conversion Default and (ii) the right to
have the Conversion Price with respect to subsequent conversions determined in
accordance with Section 1.3) for the Company’s failure to convert this Note.
 
 
8

--------------------------------------------------------------------------------

 
1.9           Prepayment.  Company may prepay the note, in accordance with the
following schedule: If within 180 calendar days of the execution of this Note,
120% of all outstanding principal and interest due on each outstanding Note in
one payment; After 180 calendar days of this Note being executed, any
prepayments must be approved by both parties in writing.
 
ARTICLE II.  CERTAIN COVENANTS
 
2.1           Distributions on Capital Stock.  So long as the Company shall have
any obligation under this Note, the Company shall not without the Holder’s
written consent (a) pay, declare or set apart for  such  payment, any dividend
or other distribution (whether in cash, property or other securities) on all
shares of capital stock other than dividends on shares of Common Stock solely in
the form of additional shares of Common Stock or (b) directly or indirectly or
through any subsidiary make any other payment or distribution in
respect  of  all its capital stock except for distributions pursuant to any
shareholders’ rights plan which is approved by a majority of the Company’s
disinterested directors.
 
2.2           Restriction on Stock Repurchases.  So long as the Company shall
have any obligation under this Note, the Company shall not without the Holder’s
written consent redeem, repurchase or otherwise acquire (whether for cash or in
exchange for property or other securities or otherwise) in any one transaction
or series of related transactions any shares of capital stock of the Company or
any warrants, rights or options to purchase or acquire any such shares with an
aggregate value of over $75,000.
 
2.3           Borrowings.  Intentionally Omitted.
 
2.4           Sale of Assets.  So long as the Company shall have any obligation
under this Note, the Company shall not, without the Holder’s written consent,
sell, lease or otherwise dispose of any significant  portion of its assets
outside the ordinary course of business.  Any consent to the disposition of any
assets may be conditioned on a specified use of the proceeds of disposition.
 
 
9

--------------------------------------------------------------------------------

 
2.5           Advances and Loans.  So long as the Company shall have any
obligation under this Note, the Company shall not, without the Holder’s written
consent, lend money, give credit or make advances to any non-arm’s length
person, firm, or corporation, including, without limitation,
officers,  directors, employees, subsidiaries and affiliates of the Company,
except loans, credits or advances (a) in  existence or committed on the date
hereof and which the Company has informed Holder in writing prior to  the date
hereof, (b) made in the ordinary course of business or (c) not in excess of
$100,000.
 
ARTICLE III.  EVENTS OF DEFAULT
 
If any of the following events of default (each, an “Event of Default”) shall
occur:
 
3.1           Failure  to  Pay  Principal  or  Interest.     The  Company fails
to pay the principal hereof or interest thereon when due on this Note, whether
at maturity, upon acceleration or otherwise.
 
3.2           Conversion  and  the  Shares.    The Company fails to issue shares
of Common Stock to the Holder (or announces or threatens in writing that it will
not honor its obligation to do so) upon exercise by the Holder of the conversion
rights of the Holder in accordance with the terms of this Note, fails to
transfer or cause its transfer agent to transfer (issue) (electronically or in
certificated form) any certificate for shares of Common Stock issued to the
Holder upon conversion of or otherwise pursuant to this Note as and when
required by this Note, the Company directs its transfer agent not to transfer or
delays, impairs, and/or hinders its transfer agent in transferring (or issuing)
(electronically or in certificated form) any certificate for shares of Common
Stock to be issued to the Holder upon conversion of or otherwise pursuant to
this Note as and when required by this Note, or fails to remove (or directs its
transfer agent not to remove or impairs, delays, and/or  hinders its transfer
agent from removing) any restrictive legend (or to withdraw any stop transfer
instructions in respect thereof) on any certificate for any shares of Common
Stock issued to the Holder upon conversion of or otherwise pursuant to this Note
as and when required by this Note (or makes any written announcement, statement
or threat that it does not intend to honor the obligations described in this
paragraph) and any such failure shall continue uncured (or any written
announcement, statement or threat not to honor its obligations shall not be
rescinded in writing) for three (3) business days after the Holder shall have
delivered a Notice of Conversion.  It is an obligation of the Company to remain
current in its obligations to its transfer agent. It shall be an event of
default of this Note, if a conversion of this Note is delayed, hindered or
frustrated due to a balance owed by the Company to its transfer agent. If at the
option of the Holder, the Holder advances any funds to the Company’s transfer
agent in order to process a conversion, such advanced funds shall be paid by the
Company to the Holder within forty eight (48) hours of a demand from the Holder.
 
3.3           Breach of Covenants.   The Company breaches any material covenant
or other material term or condition contained in this Note and any collateral
documents including but not limited to the Purchase Agreement and such breach
continues for a period of ten (10) days after written notice thereof to the
Company from the Holder.
 
 
10

--------------------------------------------------------------------------------

 
3.4           Breach  of  Representations  and  Warranties.     Any
representation  or warranty of the Company made herein or in any agreement,
statement or certificate given in writing pursuant hereto or in connection
herewith (including, without limitation, the Purchase Agreement), shall be false
or misleading in any material respect when made and the breach of which has (or
with the passage of time will have) a material adverse effect on the rights of
the Holder with respect to this Note or the Purchase Agreement.
 
3.5           Receiver or Trustee. The Company or any subsidiary of the Company
shall make an assignment for the benefit of creditors, or apply for or consent
to the appointment of a receiver or trustee for it or for a substantial part of
its property or business, or such a receiver or trustee shall otherwise be
appointed.
 
3.6           Judgments.  Any money judgment, writ or similar process shall be
entered or filed against the Company or any subsidiary of the Company or any of
its property or other assets for more than $150,000, and shall remain unvacated,
unbonded or unstayed for a period of forty (40) days unless otherwise consented
to by the Holder, which consent will not be unreasonably withheld.
 
3.7           Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings, voluntary or involuntary, for relief under any
bankruptcy law or any law for the  relief of debtors shall be instituted by or
against  the Company or any subsidiary of the Company.
 
3.8           Delisting of Common Stock. The Company shall fail to maintain the
listing of the Common Stock on at least one of the OTC tiers or an equivalent
replacement exchange, the Nasdaq National Market, the Nasdaq SmallCap Market,
the New York Stock Exchange, or the American Stock Exchange.
 
3.9           Failure to Comply with the Exchange Act. The Company shall fail to
comply with the reporting requirements of the Exchange Act; and/or the Company
shall cease to be subject to the reporting requirements of the Exchange Act.
 
3.10           Liquidation. Any dissolution, liquidation, or winding up of
Company or any substantial portion of its business.
 
3.11           Cessation of Operations. Any cessation of operations by Company
or Company admits it is otherwise generally unable to pay its debts as such
debts become due, provided, however, that any disclosure of the Company’s
ability to continue as a “going concern” shall not be an admission that the
Company cannot pay its debts as they become due.
 
 
11

--------------------------------------------------------------------------------

 
 
3.12           Maintenance of Assets.        The failure by Company to maintain
any material intellectual property rights, real property or other assets which
are necessary to conduct its business (whether now or in the future), except
that the Company may decide not to maintain or retain mineral claims or mineral
interests that the Company deems appropriate in its sole discretion.
 
3.13           Financial Statement Restatement.     The restatement of any
financial statements filed by the Company with the SEC for any date or period
from two years prior to the Issue Date of this Note and until this Note is no
longer outstanding, if the result of such restatement would, by comparison to
the original financial statement, have resulted in a material adverse effect on
the rights of the Holder with respect to this Note or supporting documents
 
3.14           Reverse Splits. The Company effectuates a reverse split of its
Common Stock without at least twenty (20) days prior written notice to
the Holder.
 
3.15           Replacement of Transfer Agent. In the event that the Company
proposes to replace its transfer agent, the Company fails to provide, prior to
the effective date of such replacement, a fully executed  Irrevocable Transfer
Agent Instructions in a form as initially delivered pursuant to the Purchase
Agreement  (including but not limited to the provision to irrevocably reserve
shares of Common Stock in the Reserved Amount) signed by the successor transfer
agent to Company and the Company.
 
3.16           Cross-Default.  Notwithstanding anything to the contrary
contained in this Note or the other related or companion documents, a breach or
default by the Company of any material covenant or other material term or
condition contained in any of the Other Agreements, after the passage of all
applicable notice and cure or grace  periods, shall, be considered a default
under this Note and the Other Agreements, in which event the Holder shall be
entitled (but in no event required) to apply all rights and remedies of the
Holder under the terms of this Note and the Other Agreements by reason of a
default under said Other Agreement or hereunder.  “Other Agreements” means,
collectively, all agreements and instruments between, among or by: (1) the
Company, and (2) the Holder and any affiliate of the Holder, including, without
limitation, promissory notes. Each of the loan transactions will be
cross-defaulted with each other loan transaction and with all other existing and
future debt of Company to the Holder.
 
 
12

--------------------------------------------------------------------------------

 
Upon the occurrence and during the continuation of any Event of Default
specified in Section 3.1 (solely with respect to failure to pay the principal
hereof or interest thereon when due at the Maturity Date), the  Note  shall
become immediately due and payable and the Company shall pay to the Holder, in
full satisfaction of its obligations hereunder, an amount equal to the
Default  Sum  (as  defined  herein). UPON THE OCCURRENCE AND DURING THE
CONTINUATION OF ANY EVENT OF DEFAULT SPECIFIED IN SECTION 3.2, THE NOTE SHALL
BECOME IMMEDIATELY DUE AND PAYABLE AND THE COMPANY SHALL PAY TO THE HOLDER, IN
FULL SATISFACTION OF ITS OBLIGATIONS HEREUNDER, AN AMOUNT EQUAL TO: (Y) THE
DEFAULT SUM (AS DEFINED HEREIN) MULTIPLIED BY (Z) ONE POINT TWO (1.2). Upon the
occurrence and during the continuation of any Event of Default specified in
Sections 3.1 (solely with respect to failure to pay the principal hereof or
interest thereon when due on  this Note upon a Trading Market Prepayment Event
pursuant to Section 1.7 or upon acceleration), 3.3, 3.4, 3.6, 3.8, 3.9, 3.11,
3.12, 3.13, 3.14, and/or 3. 15 exercisable through the delivery of written
notice to the Company by such Holders (the “Default Notice”), and upon the
occurrence of an Event of Default specified the remaining sections of Articles
III (other than failure to pay the principal hereof or interest thereon at the
Maturity Date specified in Section 3,1 hereof), the Note shall become
immediately due and payable and the Company shall pay to the Holder, in full
satisfaction of its obligations hereunder, an amount equal to the greater of (i)
120% of the sum of (w) the then outstanding principal amount of this Note plus
(x) accrued and unpaid interest on the unpaid principal amount of this Note to
the date of payment (the “Mandatory Prepayment Date”) plus (y) Default Interest,
if any, on the amounts referred to in clauses (w) and/or (x) plus (z) any
amounts owed to the Holder pursuant to Sections 1.3 and 1.4(g) hereof (the then
outstanding principal amount of this Note to the date of payment plus the
amounts referred to in clauses (x), (y) and (z) shall collectively be known as
the “Default Sum”) or (ii) the “parity value” of the Default Sum to be prepaid,
where parity value means (a) the highest number of shares of Common Stock
issuable upon conversion of or otherwise pursuant to such Default Sum in
accordance with Article I, treating the Trading Day immediately preceding the
Mandatory Prepayment Date as the “Conversion Date” for purposes of determining
the lowest applicable Conversion Price, unless the Default Event arises as a
result of a breach in respect of a specific Conversion Date in which case such
Conversion Date shall be the Conversion Date), entitled to exercise all other
rights and remedies available at law or in equity.
 
If the Company fails to pay the Default Amount within five (5) business days of
written notice that such amount is due and payable, then the Holder shall have
the right at any time, so long as the Company remains in default (and so long
and to the extent that there are sufficient authorized shares), to require the
Company, upon written notice, to immediately issue, in lieu of the Default
Amount, the number of shares of Common Stock of  the Company equal to the
Default Amount divided by the Conversion Price then in effect.


ARTICLE IV. MISCELLANEOUS
 
4.1           Failure or Indulgence Not Waiver.  No failure or delay on the part
of the Holder in the  exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or  partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privileges.  All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.
 
4.2           Notices.   All notices, demands, requests, consents, approvals,
and other communications required or permitted hereunder shall be in writing
and, unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand  delivery, telegram, or facsimile,
addressed as set forth below or to such other address as such party shall have
specified most recently by written notice.  Any notice or other communication
required or permitted to be given hereunder shall be deemed effective (a) upon
hand delivery or delivery by facsimile, with accurate confirmation generated by
the transmitting facsimile machine, at the address or number designated below
(if delivered on a business day during normal business hours where such notice
is to be received), or the first business day following such delivery (if
delivered other than on a business day during normal business hours where such
notice is to be received) or (b) on the second business day following the date
of mailing by express courier service, fully prepaid, addressed to such address,
or upon actual receipt of such mailing, whichever shall first occur.  The
addresses for such communications shall be:
 
 
13

--------------------------------------------------------------------------------

 
If to the Company, to:


Liberty Star Uranium & Metals Corp.
5610 Sutler Lane
Tucson AZ 85751 2909
Attn: Jim Briscoe
Email: jbriscoe@libertystaruranium.com
 
If to the Holder:


WHC Capital, LLC.
200 Stonehinge Lane Suite 3
Carle Place, NY 11514
Facsimile: 212.574.3326
 
4.3           Amendments.  This Note and any provision hereof may only be
amended by an instrument in writing signed by the Company and the Holder.  The
term “Note” and all reference thereto, as used throughout this instrument, shall
mean this instrument (and the other Notes issued pursuant to the Purchase
Agreement) as originally executed, or if later amended or supplemented, then as
so amended or supplemented.
 
4.4           Assignability.     This Note shall be binding upon the Company and
its successors  and assigns, and shall inure to be the benefit of the Holder and
its successors and assigns.  Notwithstanding anything in this Note to the
contrary, this Note may be pledged as collateral in connection with a bona fide
margin account or other lending arrangement.
 
4.5           Cost of Collection.   If default is made in the payment of this
Note, the
Company shall pay the Holder hereof costs of collection, including reasonable
attorneys’ fees.
 
 
14

--------------------------------------------------------------------------------

 
4.6           Governing  Law.      This Note shall be governed by and construed
in accordance with the laws of the State of New York without regard to
principles of conflicts of laws.Any action brought by either party against the
other concerning the transactions contemplated by this Note shall be brought
only in the state courts of New York or in the federal courts located in the
state and county of Nassau.  The parties to this Note hereby irrevocably waive
any objection to jurisdiction and venue of any action instituted hereunder and
shall not assert any defense based on lack of jurisdiction or venue or based
upon forum non conveniens. The Company and Holder waive trial by jury.  The
prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs.  In the event that any provision of this
Note or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any
agreement.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any suit,  action or proceeding in
connection with this Agreement or any other Transaction Document by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient  service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.
 
4.7           Certain  Amounts.      Whenever pursuant to this Note the Company
is required to pay an amount in excess of the outstanding principal amount (or
the portion thereof required to be paid at that time) plus accrued and unpaid
interest plus Default Interest on such interest, the Company and the Holder
agree  that the actual damages to the Holder from the receipt of cash payment on
this Note may be difficult to determine and the amount to be so paid by the
Company represents stipulated damages and not a penalty and is intended to
compensate the Holder in part for loss of the opportunity to convert this Note
and to earn a return from the sale of shares of Common Stock acquired upon
conversion of this Note at a price in excess of the price paid for such shares
pursuant to this Note.  The Company and the Holder hereby agree that such amount
of stipulated  damages is not plainly disproportionate to the possible loss to
the Holder from the receipt of a cash payment  without the opportunity to
convert this Note into shares of Common Stock.


4.8           Purchase Agreement.  By its acceptance of this Note, each party
agrees to be bound by the applicable terms of the Securities Purchase Agreement
and supporting documents of same date.
 
 
15

--------------------------------------------------------------------------------

 
                                4.9           Notice of Corporate Events. 
Except as otherwise provided below, the Holder of this Note shall have no rights
as a Holder of Common Stock unless and only to the extent that it converts this
Note into Common Stock. The Company shall provide the Holder with prior
notification of any meeting of the Company’s shareholders (and copies of proxy
materials and other information sent to shareholders).  In the event  of any
taking by the Company of a record of its shareholders for the purpose of
determining shareholders who are entitled to receive payment of any dividend or
other distribution, any right to subscribe for, purchase or otherwise acquire
(including by way of merger, consolidation, reclassification or
recapitalization) any share of any class or any other securities or property, or
to receive any other right, or for the purpose of determining shareholders who
are entitled to vote in connection with any proposed sale, lease or conveyance
of all or substantially all of the assets of the Company or any proposed
liquidation, dissolution or winding up of the Company, the Company shall mail a
notice to the Holder,  at least twenty (20) days prior to the record date
specified therein (or thirty (30) days prior to the consummation of the
transaction or event, whichever is earlier), of the date on which any such
record is to be taken for the purpose of such dividend, distribution, right or
other event, and a brief statement regarding the amount and character of such
dividend, distribution, right or other event to the extent known at such
time.  The Company shall make a public announcement of any
event  requiring  notification  to  the  Holder  hereunder  substantially  simultaneously  with  the
notification to the Holder in accordance with the terms of this Section 4.9.
 
4.10           Remedies.     The  Company acknowledges that a breach by it of
its obligations hereunder will cause irreparable harm to the Holder, by
vitiating the intent and purpose of the transaction contemplated
hereby.  Accordingly, the Company acknowledges that the remedy at law for a
breach of its obligations under this Note will be inadequate and agrees, in the
event of a breach or threatened breach by the Company of the provisions of this
Note, that the Holder shall be entitled, in addition to all other available
remedies at law or in equity, and in addition to the penalties assessable
herein, to an injunction or injunctions restraining, preventing or curing any
breach of this Note and to enforce specifically the terms and provisions
thereof, without the necessity of showing economic loss and without any bond or
other security being required.


IN WITNESS WHEREOF, Company has caused this Note to be signed in its name by its
duly authorized officer:


                                                    Liberty Star Uranium and
Metals Corp.
 
By: /s/ James Briscoe
Print:  James Briscoe
Title/Date:  President and CEO
October 15, 2014

 
16

--------------------------------------------------------------------------------

 
